DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno et al. (US 8,674,861).

Regarding claim 1, Matsuno et al. (Figs. 1-4, 6A-B, and 12) discloses a flash analog to digital converter (Fig. 12 is a flash/parallel ADC 5; col. 9, lines 40-50), comprising:
a plurality of double differential comparator circuits (a plurality of units, each of which is constituted of a preamplifier 20 and a comparison unit 30; col. 9, lines 51-61) , wherein each of the plurality of double differential comparator circuits (20 & 30) is configured to compare a first input signal (Vinp) with a corresponding voltage (Vrefp) in a first set of reference voltages (reference voltages Vrefp output from reference voltage source 40; Figs. 12), and compare a second input signal (Vinm) with a corresponding voltage (Vrefm) in a second set of reference voltages (reference voltages Vrefm output from reference voltage source 40; Figs. 12) (Figs. 1-2 and 6A), in order to generate a corresponding signal in a plurality of first signals (signals “Out”); and
a calibration circuit (correction controller 50 or 450; see, Figs. 1 and 12) configured to output a first test signal (Vincm) to be the first input signal and output a second test signal (Vincm) to be the second input signal in a test mode (“In the correction operation…” - col. 4, lines 24-32), and calibrate a common mode level of each of the first input signal and the second input signal (col. 4, lines 50-54; last 7 lines of Abstract), or calibrate at least one first reference voltage in the first set of reference voltages and at least one second reference voltage in the second set of reference voltages (Fig. 3; col. 3, lines 42-49; col. 13, lines 42-49) according to a distribution of the plurality of first signals (based on the signals “Out”; col. 9, lines 55-67).  

Regarding claim 2, Matsuno et al. (Figs. 1-4 and 12) discloses the flash analog to digital converter of claim 1, wherein the calibration circuit (50 / 450) is configured to compare the distribution with a predetermined value, in order to adjust the common mode level, or adjust the at least one first reference voltage and the at least one second reference voltage (line 62 of col. 3 to line 2 of col. 4; and col. 9, lines 55-61).  

Regarding claim 3, Matsuno et al. (Figs. 1-4 and 12) discloses the flash analog to digital converter of claim 2, wherein the calibration circuit (50 / 450) is configured to output the first test signal and the second test signal that each has a predetermined common mode level, and store the distribution (col. 4, lines 14-17) corresponding to the predetermined common mode level to be the predetermined value (“In the correction operation…” – col. 4, lines 24-32).  

Regarding claim 4, Matsuno et al. (Figs. 1-4 and 12) discloses the flash analog to digital converter of claim 1, wherein the calibration circuit is configured to determine a standard deviation of the plurality of first signals distribution (by a up/down counter or a correction unit used in a DC offset canceller), in order to determine the (col. 4, lines 14-17).  

Regarding claim 5, Matsuno et al. (Figs. 1-4 and 12) discloses the flash analog to digital converter of claim 1, further comprising:
a reference voltage generator circuit (40) configured to generate the first set of reference voltages and the second of reference voltages (Vrefp and Vrefm) according to a first voltage (Vdd) and a second voltage (Vss) (Figs. 1, 3, 12).  

Regarding claim 6, Matsuno et al. (Figs. 1-4 and 12) discloses the flash analog to digital converter of claim 5, wherein the at least one first reference voltage comprises at least one of a third voltage or a fourth voltage, the third voltage is a voltage closet to the first voltage in the first set of reference voltages, and the fourth voltage is a voltage closet to the second voltage in the first set of reference voltages (i.e., tap voltages Vrefp and Vrefm of ladder resistors 40 as illustrated in Fig. 3 and Fig. 12).  

Regarding claim 7, Matsuno et al. (Figs. 1-4 and 12) discloses the flash analog to digital converter of claim 5, wherein the at least one second reference voltage comprises at least one of a third voltage or a fourth voltage, the third voltage is a voltage closet to the first voltage in the second set of reference voltages, and the fourth voltage is a voltage closet to the second voltage in the second set of reference voltages (i.e., tap voltages Vrefp and Vrefm of ladder resistors 40 as illustrated in Fig. 3 and Fig. 12). 

Regarding claim 8, Matsuno et al. (Figs. 1-4 and 12) discloses a calibration method for calibrating (“In the correction operation…” - col. 4, lines 17-33) a flash analog to digital converter (Fig. 12 is a flash/parallel ADC 5; col. 9, lines 40-50), comprising:
outputting a first test signal to be a first input signal and outputting a second test signal to be a second input signal (“in the correction operation, a common mode voltage Vincm is supplied to the input of the sampling unit 10” – col. 4, lines 17-33),
wherein the flash analog to digital converter (ADC 5 of Fig. 12) comprises a plurality of double differential comparator circuits (a plurality of units, each of which is constituted of a preamplifier 20 and a comparison unit 30; col. 9, lines 51-61), each of the plurality of double differential comparator circuits (20 & 30) is configured to compare a first input signal (Vinp) with a corresponding voltage (Vrefp) in a first set of reference voltages (reference voltages Vrefp output from reference voltage source 40; Figs. 12), and compare a second input signal (Vinm) with a corresponding voltage in a second set of reference voltages (reference voltages Vrefm output from reference voltage source 40; Figs. 12) (Figs. 1-2 and 6A), in order to generate a corresponding signal in a plurality of first signals (signals “Out”); and 
according to a distribution of the plurality of first signals (Signals “Out”; col. 9, lines 55-67), calibrating a common mode level of each of the first input signal and the second input signal (col. 4, lines 50-54; last 7 lines of Abstract), or calibrating at least one first reference voltage in the first set of reference voltages and at least one second reference voltage in the second set of reference voltages (Fig. 3; col. 3, lines 42-49; col. 13, lines 42-49).  

Regarding claim 9, Matsuno et al. (Figs. 1-4 and 12) discloses the calibration method of claim 8, wherein calibrating the common mode level or the at least one first reference voltage and the at least one second reference voltage comprises: determining a standard deviation of the plurality of first signals (by a up/down counter or a correction unit used in a DC offset canceller), in order to determine the distribution (col. 4, lines 14-17; col. 9, lines 55-67).  
Regarding claim 10, Matsuno et al. (Figs. 1-4 and 12) discloses the calibration method of claim 8, wherein calibrating (by correction controller 50 / 450) the common mode level or the at least one first reference voltage and the at least one second reference voltage (col. 4, lines 50-54; last 7 lines of Abstract) comprises: comparing the distribution with a predetermined value: and when the distribution is different from the predetermined value, adjusting the common mode level or adjusting the at least one first reference voltage and the at least one second reference voltage (line 62 of col. 3 to line 2 of col. 4; and col. 9, lines 55-61).  

Regarding claim 11, Matsuno et al. (Figs. 1-4 and 12) discloses the calibration method of claim 10, further comprising: outputting the first test signal and the second test signal that each has a predetermined common mode level (Vincm); and storing the distribution corresponding to the predetermined common mode level to be the predetermined value (col. 4, lines 50-54; and col. 5, lines 20-65).  

Regarding claim 12, Matsuno et al. (Figs. 1-4 and 12) discloses the calibration method of claim 8, wherein the flash analog to digital converter (ADC 5) comprises a reference voltage generator (40) that generates the first set of reference voltages (Vrefp) according to a first voltage (Vdd) and a second voltage (Vss) (Fig. 3), the at least one first reference voltage comprises at least one of a third voltage or a fourth voltage (tap voltages of the ladder resistors 40), the third voltage is a voltage closet to the first voltage in the first set of reference voltages, and the fourth voltage is a voltage closet to the second voltage in the first set of reference voltages (i.e., tap voltages Vrefp or Vrefm of ladder resistors 40 as illustrated in Fig. 3 and Fig. 12).  

Regarding claim 13, Matsuno et al. (Figs. 1-4 and 12) discloses the calibration method of claim 8, wherein the flash analog to digital converter (ADC 5) comprises a reference voltage generator (40) that generates the second set of reference voltages (Vrefm) according to a first voltage (Vdd) and a second voltage (Vss) (Fig. 3), the at least one second reference voltage comprises at least one of a third voltage or a fourth voltage, the third voltage is a voltage closet to the first voltage in the second set of reference voltages, and the fourth voltage is a voltage closet to the second voltage in the second set of reference voltages (i.e., tap voltages Vrefp or Vrefm of ladder resistors 40 as illustrated in Fig. 3 and Fig. 12).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809